DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 21-26 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110293346 A1) in view of Hobo et al. (US 20150336406 A1, hereinafter Hobo), Winkler (US 5031896 A), and Yamamoto (US 20050077674 A1).
As to claims 1, 21 and 28, Sato teaches an apparatus comprising: 

a processor (overall control structure of the apparatus – see ¶51 and fig. 11; ¶39 teaches wherein the processor determines a timing to print on the medium based on the detection by the front end detection sensor 24), wherein said processor is capable of identifying leading edges of said sheets of media on said belt (¶39).  
Sato does not teach electrically conductive elements contacting said belt, wherein at least a first of said electrically conductive elements is positioned to be separated from said belt by said sheets of media on said belt and at least a second of said electrically conductive elements is positioned to contact an underside of said belt where said sheets of media do not pass; 
a voltage source connected to said electrically conductive elements; 
a voltage detector operatively connected to said voltage source, wherein said voltage source, said electrically conductive elements, said belt, and said voltage detector form an 15/896,114electrical circuit, and wherein said voltage detector is capable of detecting a voltage of said electrical circuit; and 
wherein the processor is operatively connected to said voltage detector,
wherein the processor identifies leading edge of sheets on said belt when voltage of said electrical circuit changes from a relatively higher voltage to a relatively lower voltage, and identifying trailing edges of said sheets of media on said belt when said voltage of said electrical circuit changes from said relatively lower voltage back to said relatively higher voltage.
Regarding the limitation of the belt forming part of a circuit (which requires the belt to be conductive),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato such that the belt is made of conductive material as taught by Hobo since such a modification would be a simple substitution of one belt material for another for the predictable result that sheets are still successfully conveyed past the transfer nip.
Regarding the limitation of the electrically conductive elements, voltage source, voltage detector and the claimed identification of leading edges,
Winkler teaches a sheet detector (title) comprising an actively driven conductive conveyance element 40 (col. 3 lines 10-15 teach that roller is an accelerator roller while roller 38 is merely an idler roller; roller 40 of Winkler is analogous to the conveyance belt 1 of the modified Sato since it is conductive and is actively driven to convey the sheet),
electrically conductive elements 38, 74 contacting said conveyance element 40, wherein one 38 of said electrically conductive elements is positioned to be separated from said conveyance element 40 by said sheets of media on said conveyance element (abstract; the Examiner notes that electrically conductive element 38 is analogous to Sato’s pinch roller 5 since it forms a nip with the actively driven conveyance element; the Examiner additionally notes that Sato and Winkler both teach the detection of the leading edge of a sheet in proximity to a nip; when the modified Sato is modified further in view of Winkler, Winkler’s conductive elements 38, 74 will form a circuit with the modified Sato’s belt 1) at least a second 74 of said electrically conductive elements is 
a voltage source “5 volt DC supply” (fig. 8, col. 3 lines 66-68) connected to said electrically conductive elements; 
a voltage detector 88 (col. 4 lines 1-11 teaches that the voltage detector 88 responds to a drop in voltage from brush 74 due to the passage of a sheet between rollers 38, 40, meaning that element 88 is the claimed voltage detector) operatively connected to said voltage source (through the conveyance element 40 and conductive elements 38, 74 – fig. 8), wherein said voltage source, said electrically conductive elements, said conveyance element, and said voltage detector form an electrical circuit (fig. 8), and wherein said voltage detector is capable of detecting a voltage of said electrical circuit (col. 4 lines 1-11); and 
wherein a processor is operatively connected to said voltage detector, wherein said processor is capable of identifying leading edges of said sheets of media on said conveyance element when voltage of said electrical circuit changes from a relatively higher voltage to a relatively lower voltage (col. 4 lines 1-18 teach that, based on the leading edge of a sheet passing between rollers 38, 40, a sheet counter counts the sheet, meaning that Winkler has a processor that identifies the leading edge of the sheet; more specifically, it is the leading edge of a sheet that triggers the counting of the sheet, not the trailing end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified such that the sheet is detected by the use of electrically conductive elements contacting said 
Regarding the limitation of identifying trailing edges,
Yamamoto teaches an image forming apparatus with a sheet sensor “PE sensor” (which uses a lever 104 for detection of the sheet - ¶136 and fig. 17), wherein if a processor does not detect the trailing edge of a sheet, it is determined that the paper is jammed (¶136 and steps S11-S12 in fig. 19, which additionally teach that a jam error is displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified such that the processor identifies the trailing ends of sheets and displays a jam error when a trailing end is not detected, as taught by Yamamoto, so as to advantageously inform the user of an abnormal condition within the image forming apparatus.
Sato as modified teaches electrically conductive elements 38, 74 (Winkler) contacting said belt 1, wherein at least a first 38 (Winkler) of said electrically conductive elements is positioned to be separated from said belt 1 (Sato) by said sheets of media on said belt (in Winkler, conductive element is separated from conveying element 40 by sheets of media, and this would similarly be the case in the modified Sato in that Winkler’s conductive element 38 would be separated by Sato’s belt 1 by sheets of 
said belt forms part of the electrical circuit, and 
wherein the processor identifies leading edge of sheets on said belt 1 (Sato) when voltage of said electrical circuit changes from a relatively higher voltage to a relatively lower voltage (as taught by Winkler), and identifying trailing edges of said sheets of media on said belt 1 (Sato) when said voltage of said electrical circuit changes from said relatively lower voltage back to said relatively higher voltage (as previously described, Winkler detects the presence of a sheet when the voltage goes from high to low; Yamamoto teaches the concept of detecting trailing edges when a sheet leaves the detector; therefore, in the modified Sato, the processor would detect the trailing edge of the sheet when the voltage goes from low to high as a result of the sheet leaving the contact point between the belt and conductive element 38 of Winkler).

As to claims 2, 22 and 29, Sato as modified teaches wherein the higher voltage is higher than the lower voltage, but does not teach wherein said relatively higher voltage is at least two times said relatively lower voltage.
However, the difference between the high and low voltages is a result effective variable that makes it easier to distinguish when the sheet is present when the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified such that said relatively higher voltage is at least two times said relatively lower voltage since setting the voltage difference to such a degree would have been obvious through routine experimentation for the predictable result that a change in voltage caused by the sheet is easy to distinguish from noise or other aberrations in voltage values.

As to claims 3, 23 and 30, Sato as modified teaches wherein said sheets of media contact a surface of said belt 1 (Sato), and said first 38 (Winkler) of said electrically conductive elements 38, 74 (Winkler) contacts said surface of said belt.

As to claims 4, 24 and 31, Sato as modified teaches wherein said electrically conductive elements are in a fixed position adjacent said belt (conductive element 74 of Winkler does not move, and conductive element 38 of Winkler only rotates about its axis while staying in place), and said electrically conductive elements maintain contact with belt as said belt moves by said electrically conductive elements (Winkler’s conductive 

As to claims 5, 25 and 32, Sato as modified teaches wherein said processor is capable of identifying positions of said sheets of media based on said leading edges (¶39 of Sato teaches that detection of the leading edge of the sheet lets the processor know when to drive the print head such that the image is successfully transferred onto the sheet, meaning that the sheet is identified as being at a position relative to the print head) and said trailing edges (Yamamoto teaches that a failure to detect the trailing results in the processor indicating that the sheet has jammed, meaning that the processor has identified that the sheet is stuck at the position of the sensor; on the other hand, when the processor determines that the sheet has not jammed, because the trailing end has been detected, the determination that the sheet has not been jammed is an identification of the sheet being located downstream of the sensor).

As to claims 6, 26 and 33, Sato as modified teaches wherein said belt 1 (Sato) comprises a conductive vacuum belt (Hobo teaches that the belt is conductive; ¶44 and fig. 2 of Sato teach that the belt is a vacuum belt).  

Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Hobo, Winkler, and Yamamoto as applied to claims 1 and 21 above, respectively, and further in view of Katsuta et al. (US 6151478 A, hereinafter Katsuta).


Sato as modified does not teach that the printing engine receives the sheets from said belt (this is because the sheets have not yet left the belt when received by the printing engine).  
Katsuta teaches an image forming apparatus comprising a belt 175 and a printing engine 121, 124-125, wherein the printing engine receives sheets from said belt via a refeeding section 16 (fig. 1; here, the sheets leave the belt and then return to the printing engine, meaning that the sheets are “from” the belt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified such that the printing engine receives sheets from the belt via a refeeding section as taught by Katsuta so as to conserve sheets since they can be printed on both sides.
Response to Arguments
Applicant’s arguments with respect to Sakurai and Takano have been considered but are moot in view of the new ground(s) for rejection.
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that Yamamoto does not teach an element that is positioned to be separated from said belt by said sheets of media on said belt.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Sato was relied on to teach the belt, and Winkler teaches element 38, which when combined with Sato is separated from Sato’s belt 1 by sheets of media on the belt.

Applicant argues on pg. 8 that Hobo does not disclose items that contact sheets.
Applicant’s argument is unpersuasive. Fig. 1 of Hobo teaches a printer, whose elements contact sheets.

Applicant argues on pg. 8 that the combination does not teach an item that is separated from the belt by sheets of media on the belt, and that there is no suggestion of positioning electrical contacts to be separated from the belt by the sheets of media.
Applicant’s argument is unpersuasive. As discussed above, element 38 of Winkler, when combined with Sato, is separated from Sato’s belt 1 by sheets of media on the belt.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plural electrical contacts separated from the belt by sheets of media) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant’s argument is unpersuasive. As discussed above, conductive element 38 of Winkler, when combined with Sato, is separated from Sato’s belt 1 by sheets of media on the belt. The Examiner does not rely on brush 64 of Winkler as one of the claimed conductive elements as suggested by Applicant.
Regarding the argument that Winkler’s brushes do not contact a belt, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, conductive element 38 of Winkler, when combined with Sato, is separated from Sato’s belt 1 by sheets of media on the belt.

Applicant argues in the paragraph bridging pgs. 9-10 that Winkler cannot teach electrical contacts made to belts because Winkler’s nips would let sheets slip, meaning that the drive nip of Winkler cannot be used to provide an accurate position of a sheet on a transport belt.
In response to applicant's argument that Winkler’s drive nip “cannot be used to provide an accurate position of a sheet on a transport belt” (lines 1-4 of pg. 10), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, Applicant provides no evidence that Winkler’s drive nip slips and cannot provide an accurate position of the sheet. Since attorney argument does not replace evidence where evidence is necessary (see MPEP 2145(I)), Applicant’s argument is not persuasive.

Applicant argues on pg. 10 that Hobo does not teach items that contact the sheet for detecting the sheet.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hobo was not relied on for these features, which are already taught by Winkler.

Applicant argues on pg. 10 that Yamamoto does not teach items that are separated from the belt by the sheets on the belt.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yamamoto was not relied on for these features, which are taught by Sato in view of Winkler.

Applicant argues on pg. 10 that Winkler’s brushes 64, 74 are only positioned where sheets do not pass.
Applicant’s argument is not persuasive. Winkler’s conductive element 38 is positioned where sheets pass, and when combined with Sato, element 38 of Winkler is positioned to be separated from Sato’s belt 1 by sheets.

Applicant argues on pg. 10 that Winkler’s conductive elements do not contact a belt.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, elements 38, 74 of Winkler contact Sato’s belt 1 when combined with Sato.

Applicant argues on pg. 12 that Katsuta does not teach certain elements of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160067985 A1, US 20050195264 A1, and US 6406017 B1 teaches various elements related to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                                          

/JILL E CULLER/           Primary Examiner, Art Unit 2853